DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 01/27/2021.
Claims 25, 33, 75-76, 78-80 have been amended. No claims have been newly added or newly canceled.
Claims 25, 32-33 and 75-80 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 76-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 recites “the temperatures being in the range of about 0-37˚C” when referring to a high temperature and a lower temperature. This renders the claim indefinite because it is unclear where the cutoff is for a high or low temperature in this claimed range.
Because claims 77-80 depend from indefinite claim 76 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Appropriate correction and clarification is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 32, 33, 75-80 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al (US 2004/0053207) in view of Grego et al (US 2014/0335496-from IDS filed 09/19/2018).

Amended claim 25 is drawn to a method of preventing cell differentiation comprising a) seeding viable cells on to a surface of a device under conditions such that at least a portion adheres thereon, the cells being capable of differentiation,  b) introducing a stimulus-responsive polymer gel on top of the cells under conditions such that the differentiation of the cells is prevented and the cells remain viable; c) removing the gel so that the cells are not prevented from differentiating; and d) exposing the cells to air such that the cells differentiate.

Regarding claims 25, 32, 75-78, Griffiths teach seeding viable cells on to a surface of a device under conditions such that at least some cells adhere and introduce a stimulus responsive polymer gel on top of the cells wherein differentiation is prevented and the cells remain viable, deemed capable of differentiation baring evidence to the contrary (page 2 para 14-17, page 3 para 34-41, page 4 para 54, Figure 4). The polymer gel is temperature-responsive as it has the ability to polymerize and depolymerize in a range of about 0-37 degrees C (page 2 para 26- page 3 para 28) and thus is capable of blocking the cells from air exposure, preventing cell differentiation and retaining cell viability. Griffiths include removing the gel from the cells for further use (page 3 para 33, page 5 para 60) wherein differentiation is thus not prevented.

Grego teach a human conducting airway model (Title) that utilizes human bronchial epithelial cells (page 2 para 9). The majority of conducting airways are lined by epithelium consisting mainly of ciliated cells (page 1 para 2). These cells are used to form an airway tissue model system wherein the epithelial cells are grown at an air-liquid interface and include human bronchial epithelial cells (page 2 para 9). This model system is taught to support cell growth and differentiation (page 2 para 12). A cell-based model is deemed to be useful to test toxicants, pathogens and therapeutics (page 1 para 5). The gel disperses (depolymerizes) at lower temperatures (page 3 para 27) and solidifies (polymerizes) at higher temperatures (page 3 para 28).
One of ordinary skill in the art would have been motivated to include human bronchial epithelial cells (airway epithelial cells, ciliated epithelium) in the method of Griffiths because Grego indicates that there is a need for this cell type for the production of a human airway model. One of ordinary skill in the art would have been motivated to remove the gel to recover the cells to form a cell-based airway model exposing the cells to an air-liquid interface because Grego indicate that this model can be beneficially used to test toxicants, pathogens and therapeutics (page 1 para 5). One of ordinary skill in the art would have had a reasonable expectation of success because Griffiths teach that the successful preservation of cell types which have very different characteristics 
Regarding claim 33, Griffiths teach wherein the gel is dispersed when exposed to temperatures between 0 and 15 degrees C (page 3 para 27). This range includes exposing the gel to a temperature of 4 degrees C and thus renders it obvious.
Regarding claims 79-80, Griffiths teach using the cells to create cell banks (storing) and transport to distant locations (shipping) (page 5 para 60).
Therefore the combined teachings of Griffiths et al and Grego et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejections above.
Applicant argues that nothing in Greco calls for the use of a gel to prevent differentiation and the examiner points to nothing in Greco in this regard. Applicant asserts that the references do not teach the use of a gel to block differentiation of cells that can differentiate, let alone subsequent steps that allow cells to differentiate.
This is not found persuasive. The effect of preventing differentiation is deemed to be inherent to the step of introducing a stimulus-responsive polymer on top of viable cells. This is supported by the teaching of Griffiths which indicates that cell morphology .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.